Citation Nr: 1822083	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to accrued benefits, to include death pension benefits and whether the appellant is a proper claimant. 
 

WITNESSES AT HEARING ON APPEAL

Appellant, and D.S.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from November 1945 through December 1948.  The Veteran died in November 2005.  The Appellant is his daughter. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions, dated January 2011 and January 2013, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).

In relevant part, the January 2011 rating decision awarded the Veteran's surviving spouse, A.S., entitlement to death pension benefits with aid and attendance.  The effective date for this award was November 20, 2010.  However, in November 2011, A.S., the surviving spouse, died.  At the time of her death, only a portion of the monetary benefits awarded to A.S. had been paid. 

Thereafter, the appellant initiated a claim for accrued benefits.  See December 2011 Application.  In correspondence dated January 24, 2013, the AOJ denied the Appellant's claim finding that she did not qualify as a "child" for purposes of accrued benefits.  The initial threshold matter here, and in any claim for VA benefits, is whether the appellant is a proper claimant for the benefit sought.  The claim has therefore been recharacterized to specifically to include the issue of whether there is a qualified claimant.  

In October 2017, the Appellant appeared and testified before the undersigned Veterans Law Judge.  Also present at the hearing was her husband, D.S.  A transcript of this hearing has been reviewed and associated with the electronic claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant brought this claim under the statute, and associated regulations, pertaining to accrued benefits. That statute provides, in relevant part:

[P]eriodic monetary benefits [which] are due and unpaid . . . will, upon the death of [the individual entitled to those benefits], be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.

(2) Upon the death of a veteran, to the living person first listed below:

(A) The veteran's spouse.
(B) The veteran's children (in equal shares)
(C) The veteran's dependent parents (in equal shares).

(3) Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.
(4) Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.

(5) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(6) In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.

38 U.S.C. § 5121 (a) (West 2014); see also 38 C.F.R. § 3.1000(2017).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the prior appellant had a claim pending at the time of death, (iii) the prior appellant would have prevailed on the claim if she had not died; and (iv) the claim for accrued benefits was filed within one year of the appellant's death. 38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101 (4)(A) (2012); 38 C.F.R. § 3.57 (2017).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients. See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101 (4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).

As relevant here, where the claim relates to the death of a surviving spouse, the only persons entitled to accrued benefits due and unpaid under the statute are the Veteran's children. 38 U.S.C. § 5121 (a)(3).  If no eligible listed survivor is alive at the time of the veteran's death, then accrued benefits due and unpaid may be paid to any person "who bore the expense of last sickness and burial," but "only so much of the accrued benefits [may be paid] . . . as may be necessary to reimburse the person." 38 U.S.C. § 5121 (a)(6); Youngman v. Shinseki, 699 F.3d 1301, 1303 (Fed. Cir. 2012) ("No other categories of payee at death are provided in the statute.").

Applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits. The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law. See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that veteran's brother and fiduciary was not an eligible claimant); Youngman, 699 F.3d at 1303-04 (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92   (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23   (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto, 4 Vet.App. 516, 518 (1993) (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).

Regarding the Appellant's instant appeal, the AOJ has denied the claim finding the Appellant does not qualify as a "child" under VA regulations.  However, this finding does not satisfy the AOJ's duty to develop the Appellant's claim.  Specifically, the Board is unclear as to whether the AOJ has considered the Appellant's entitlement to accrued benefits under 38 U.S.C. § 5121 (a)(6).  This matter was discussed during the October 2017 hearing, but has not yet been adjudicated by the AOJ.  

As such, the AOJ must procure a completed VA 21-601 application, and any required supporting documentation relevant to whether the Appellant paid for her mother's last sickness and expenses from her own funds or from the funds of the decedent's estate.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and provide her with a new VA Form 21-601.  The AOJ should explain that the Appellant must include clarification as to whether the costs of A.S.'s last sickness and burial were paid from the Appellant's personal account or from another source.  

If the Appellant indicates such expenses were paid from her personal account, then the AOJ should request supplemental documentation of this fact from the Appellant.

2.  After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Appellant must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



